DAWKINS, J.
In this case Mrs. M. E. Feldner applies to this court for writs of certiorari and review to the Court of Appeal for the Parish of Orleans, upon the grounds:
(1) That said court is without jurisdiction, ratione materise, to decide and determine said cause; and
(2) That if it has such jurisdiction, the judgment and decree rendered therein are contrary to the law and jurisprudence of this court.
Opinion.
[1] The basis of the contention that the Court of Appeal is without jurisdiction is that the amount of the inventory in the succession proceedings exceeds $2,000, and, since the applicant opposed the entire account, the accounting for all property shown on the inventory is called in question, and necessitates a review of the whole matter, including the disposition made of the assets by the administratrix, which embraced certain real estate. However, the record shows that the real property was all sold under foreclosure process by persons holding mortgages thereon, and did not realize enough to pay the said mortgage indebtedness, thereby effectually eliminating those items from the assets of the estate. Besides, a provisional account had been filed in said succession proceedings, showing the disposition made of succession property *765up to that time, no opposition was filed on the score now complained of, and the matter has to that extent become final, especially since the opposition now under consideration did not allege or suggest that said real estate had not been properly disposed of and accounted for, but was merely a general opposition to the account. The specific objections made in the opposition were the alleged failure to schedule the opponent for a proper amount as a privileged creditor and the placing of her thereon as a debtor to the estate for the sum of $750. The final account shows a total for distribution of $857.87, including the item of $750 claimed to be due by the opponent, as the purchase price of certain succession property, and was therefore far below the appellate jurisdiction of this court. Const. 1898, art. 85.
The only matter in controversy herein is, first, as to whether or not opponent is entitled to be placed on said account as a creditor for the sum of $900, with a privilege on the proceeds of certain property in the sum of $600 of that amount; and, second, whether she should be charged, in favor of the succession, with the sum of $750 as the price of her bid for said property.
We therefore think that the Court of Appeal was clearly within the law in exercising jurisdiction of said cause.